 EVANS PACKING CO.401Evans Packing CompanyandRoger Bush.Case 9-CA-5743May 19, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS BROWNAND JENKINSOn December 29, 1970, Trial Examiner Frederick U.Reel issued his Decision in the above-entitled proceed-ing, finding that the Respondent had not engaged in thealleged unfair labor practices within the meaning of theAct, and recommended that the complaint be dis-missed in its entirety, as set forth in the attached TrialExaminer's Decision. Thereafter, the General Counselfiled exceptions to the Trial Examiner's Decision, abrief in support of its exceptions, and a motion to re-open the record for the introduction of evidence. TheRespondent filed a memorandum in opposition to mo-tion to reopen record for introduction of evidence.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions, briefs, motion,' andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner only to the extent consistent with ourDecision and Order.The Charging Party, Bush, during the fall and earlywinter of 1969 through 1970, on several occasions dis-cussed with fellow employees the desirability of beingpaid overtime for hours worked in excess of eight eachday. On January 22, 1970, Bush was discussing over-time pay with several other employees during theirlunchbreak. Foreman Hood came into the lunch area.Bush asked Hood what could be done about getting themen paid overtime. Hood "just kind of laughed," ac-cording to the uncontroverted testimony of Bush, andtold him that he would have to go to the office to seeHood's superiors since he, Hood, could not do any-thing about the matter.On January 29, 1970, Bush approached anothersupervisor,William Frazee, about getting overtimepay. Bush asked Frazee whether he (Frazee) could dosomething about getting all of the employees overtimepay for work over 8 hours per day. Frazee laughed andasked Bush, "What was wrong and aren't you getting'In view of our findings herein it is unnecessary to pass on the Generalany overtime." Bush said they were getting overtimebut were not being paid for it and, further, that theemployees should get paid time and a half for workingover 8 hours a day. Frazee said he could do nothingabout it.The following day, January 30, Bush was dischargedby Evans, vice president of the Respondent Company.The Trial Examiner concludedthata prima faciecase had been establishedby theGeneral Counsel. Nev-ertheless,he found that,though the General Counselpresenteda primafaciecase, the Respondent offered acredible explanation of why it discharged Bush whichthe General Counsel failed to rebut.Accordingly, theTrial Examiner recommended that the complaint bedismissed.We do not agree.Instead,we find that Bushwas discharged for engaging in Section 7 concertedactivities protected by Section 8(a)(1).Bush,prior to his discharge,had been employed byRespondent for 18 months.During the course of hisemployment,he had received eight raises which causedhis hourly salary to rise from $1.90 per hourto $3.15per hour.Although Evans testified that heheld backBush's raises on one or two occasions because of hisattitude,it is undenied that Bush was a satisfactoryworker and there is record testimony that he was a hardworker who was willing to help other employees carryheavy quarters of meat and that he was assigned onoccasion to train new employees.According to Bush's credited testimony,he was toldby Evans at the time of discharge that he was beingdischarged for staying in the lockerroom too long.Evans at that time said nothing about tardiness or ab-senteeism.However,when the Respondent was queriedby the Ohioauthorities about the reason for Bush'sdischarge in the course of processing Bush's claim forunemployment compensation,Respondent replied firstthat Bush was discharged for "habitual tardiness andinsubordination." And, when the state authorities re-quested further detail,Respondent replied that Bushwas "late many times in 13 months;had been warnedmore than once and given the ultimatum once."At the timeof thehearing,Respondent's counselurged that Bush was discharged for "multiple causes,"including tardiness,failure to give the company notice,failure to show up for work at all, immoral conduct,failure to perform his work at times while he was on thejob, and loafing in the lockerroom. During the courseof the hearing, additional reasons were advanced in-cluding among others that he had engaged in a fightwith another employee and that the Respondent hadbeen troubled by calls from Bush's creditors. Evans,however, during the course of his testimony eliminateda number of reasons offered for Bush's discharge. Thus,he admitted that the "immoral conduct" was, in and ofitself,not a factor leading to the discharge. He alsoCounsel's motion to reopen the record to introduce additionalevidenceadmitted that Bush was not the only employee who had190 NLRB No. 70 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen caught loafing in the lockerroom and that the lasttime he caught Bush loafing in the lockerrom was 2 or3months prior to his discharge. Further, Evans statedthat the fight incident had occurred a full 15 monthsprior to the discharge. And finally, Evans admitted thatmost of the calls from Bush's creditors occurred afterhe had been discharged.The Respondent's vice president, Evans, finallychose, after much discussion, one explanation which hetestified was the precipitating reason why he dischargedBush; namely, tardiness and absenteeism. In this re-gard, according to Evans, Bush's work record continu-ally got worse and worse during the 4 months preced-ing his discharge. Of the 3 weeks Bush worked duringthe month of December he was off a half a day andtardy on 5 other days. In January,... he was late two days the week of first andthird.He was late one day the week of first andtenth. He was absent one day the week of first andtenth. He was absent a day, the 17th [a Saturday],and absent a half day of the 24th [a Saturday].Evans further testified that, except for Bush, absentee-ism and tardiness was not a problem: "I mean it wasn'teven close.We don't have this problem." The TrialExaminer relies on this portion of Evans' testimony andthereby finds that the Respondent has presented a rea-sonable explanation for the discharge,' overcoming theGeneral Counsel'sprima faciecase, and, "in the ab-sence of further evidence," he recommended dismissalof the complaint.There was, however, additional evidence presentedby the General Counsel in support of his case as wellas certain statements made by Evans in cross-examina-tion which contradict his earlier assertions relied on bythe Trial Examiner.In regard to employees' absenteeism at Respondent'splant, Evans, on cross-examination, admitted that hehad tolerated several extended absences by employeeswho missed work because of illness or illness in theimmediate family (an employee was absent caring forchildren while his wife was in the hospital). Formeremployee Lawrence Unroe, without contradiction, tes-tified: "Well, he [Bush] missed several days, like a lotof us guys did; I missed several myself because I wassick." Similarly, Hollingshead, presently employed byRespondent, testified that other employees had not re-ported for work because of being either intoxicated orout late at night, and further stated that he knew per-'The Trial Examiner seems to suggest, that,as between tardiness andabsenteeism,absenteeism was the more controlling factor leading to Bush'sdischarge since otherswere guiltyof tardiness However,he stated that hehas a "naggingdoubt"as to this conclusion because Evans stressed "tardi-ness" rather than"absenteeism"in his letters to the state authorities TheTrial Examiner thereafter offered the explanation that "both matters go toreliability in attendance " In view of the state of the record evidence, andthe shifting positions of the Respondent, we shall examine both grounds,tardiness and absenteeismsonally about one employee who had been out drinkingand playing cards, causing him to miss work.While the Trial Examiner seems himself to havedowngraded the worth of Respondent's contention thatBush was tardy for work,it isstill important to noteadditional testimony ignored by the Trial Examiner,since it relates directly to Bush's general reliability forattendance as compared with Respondent's other em-ployees. Evans himself admitted on cross-examinationthat he knew of of other employees who were consist-ently late for months; namely, Kinder and Vanco. Pat-terson, an employee, testified that "I'm late prettyoften;maybe five, ten minutes; several of us come inlate, but there's never nothing said about it." Unroestates "There were several of them that was five-three-four minutes late pretty often, but I don't remember thepeoples'names andnothing like that. I don't knowwhat time-ImeanI didn't know exactly how manyminutes late some of them was or nothing like that. Ijust notice some of them come in late pretty often."Hollingshead also commented that employees, on occa-sion, had come to work with a "good hangover."The above testimony, most of which was introducedby the General Counsel, at the very least casts doubt onthe accuracy of Evans' assertion that Bush's tardinessand absentee record was singularly abnormal at Re-spondent's plant. Yet the Trial Examiner concludedthat the General Counsel failed to rebut Evans' asser-tion, completely ignored the above-related testimony,and accordingly relied on Evans' testimony. We, how-ever, now consider this evidence and, in the lightthereof, conclude that the General Counsel did indeedmeet his burden of going forward with the evidence andof rebutting the Respondent's proffered explanation forBush's discharge. The evidence is clear that Respond-ent tolerated among other employees a considerableamount of tardiness and absenteeism. It has failed toshow that, in comparison with other employees, Bush'sabsenteeism and tardiness record was greater thanother employees'.' Further, Respondent has failed todocument the extent of the tardiness. We know not thereasons for the absences or whether the alleged tardi-ness was only a few minutes or several hours. But itwould be unreasonable to assume that Respondent'sreason for discharging Bush was just the large numberof times he was absent or tardy in relation to the otheremployees, in the absence of evidence by the Respond-ent to support its assertion that Bush's attendancerecord was worse than the records of other employeeswhich the Respondent continued to tolerate.'In view of the evidence recounted above concerning tardiness andabsenteeism of other employees,we consider Evans' testimony that Bushwas "a notable exception" and "it wasn't even close"as conclusionary andwithout substantiating support EVANS PACKING CO.Finally, the timing of Bush's discharge, not men-tioned by the Trial Examiner, casts even more doubt onthe reliability of Respondent's explanation. Respond-ent has offered evidence to show that Bush had beenhabitually absent and tardy for over a year prior to hisdischarge. Respondent tolerated Bush's activities for along time. Respondent, according to Evans' testimony,had only vaguely warned Bush about his excessive tar-diness and absenteeism. There was no specific flagrantabuse which precipitated the discharge. Indeed, theonly intervening event immediately preceding Bush'sdischarge was his action in seeking to change the Re-spondent's overtime pay policies.In conclusion, we, as the Trial Examiner, find thatthe General Counsel has presenteda prima faciecaseto support his allegation that Bush was discharged inviolation of Section 8(a)(1) and has clearly met hisburden in regard to Respondent's explanation of thedischarge. From the record evidence, we find the Re-spondent's explanation of Bush's discharge unfounded.Respondent, at the hearing, offered many reasons forBush's discharge. Most of them, upon closer scrutiny,turn out to be either not materially involved in thedischarge or involve incidents which occurred substan-tially prior to the time of discharge. Evans, Respond-ent's vice president, finally, through the prompting ofthe Trial Examiner, set forth Respondent's primaryreason for Bush's discharge, namely, tardiness and ab-senteeism, but contended that Bush was the only em-ployee it had with attendance problems. However, sev-eralformer and present employees testified thatabsenteeism and tardiness were common and Evansalso thereafter admitted that there had been other em-ployees who were persistently tardy and absent. Fi-nally, it appears that Respondent urges as a defensethat Bush had been excessively tardy and absent for along period of time. But even this defense must failbecause there appears to be no reason advanced as towhy Respondent decided to discharge Bush after tole-rating his activities for so long, and then only shortlyafter Bush engaged in concerted activities. Consideringall of the above, we find that Bush was not dischargedfor the reasons advanced by the Respondent but thathis discharge was motivated, at least in part, by hisSection 7 concerted activities protected by Section8(a)(1) of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, set forth above, occur-ring in connection with its operations, have a close,intimate, and substantial relation to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDY403In order to effectuate the policies of the Act, we findthat it is necessary that the Respondent be ordered tocease and desist from the unfair labor practice foundand from like or related invasions of the employees'Section 7 rights; to take certain affirmative ^fftion, in-cluding the offering of reinstatement to Roger Bush,with backpay computed on a quarterly basis, plus inter-est at 6 percent per annum, as prescribed inF.W.Woolworth Company,90 NLRB 289, andIsis Plumb-ing & Heating Co.,138 NLRB 716; and to post appro-priate notices.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.By discharging Roger Bush on January 30, 1970,the Respondent violated Section 8(a)(1) of the Act.3.The aforesaid unfair labor practice is an unfairlabor practice affecting commerce within the meaningof Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard hereby orders that the Respondent, Evans Pack-ingCompany, Gallipolis, Ohio, its officers, agents,successors,and assigns,shall:1.Cease and desist from interfering with, restraining,and coercing its employees in the exercise of their Sec-tion 7 rights by discharging employees for engaging inactivities protected by Section 7 of the Act.2.Take the following affirmative action which willeffectuate the policies of the Act.(a) Offer to Roger Bush full and immediate reinstate-ment to his former job or, if that job no longer exists,to a substantially equivalent position, without prejudiceto his seniority or other rights and privileges, and makehim whole for any loss of earnings suffered by himbecause of the discharge, by payment to him of a sumof money equal to the amount he would have earnedfrom the date of his discharge to the date of Respond-ent's offer of reinstatement, less his net earnings duringsaid period with interest at the rate of 6 percent perannum, as provided in "The Remedy" set forth above.(b) Notify immediately the above-named individual,if presently serving in the Armed Forces of the UnitedStates, of the right to full reinstatement, upon applica-tion after discharge from the Armed Forces, in accord-ance with the Selective Service Act and the UniversalMilitary Training and Service Act. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpaydue under the terms of this Order.(d) Post at its place of business at Gallipolis, Ohio,copies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by the Re-gional Director for Region 9, after being duly signed byRespondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained byitfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are not al-tered, defaced, or covered by any other material.(e)Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOTdischarge any employee for seek-ing, through protected concerted activity, to se-cure increased benefits and improved workingconditions for himself and other employees.WE WILLoffer Roger Bush his former job or, ifthat job no longer exists, a substantially equivalentjob, without prejudice to seniority or other em-ployment rights and privileges,and WEWILL payhim forany loss suffered because of our discrimi-nation against him.EVANS PACKINGCOMPANY(Employer)CHAIRMAN MILLER, dissenting:Iwould adopt the findings, conclusions, and recom-mendations of the Trial Examiner.His analysis of the record and his application of theprinciples of burden of proof are, in my view, free ofreversible error.As he points out, the Respondent's testimony (whichhe credits) as to the degree and amount of Bush's ab-senteeism, and to the effect that it was greater than thatof other employees-("I mean it wasn't even close")-was not refuted by the General Counsel. It was theGeneral Counsel's burden, once such testimony hadbeen given, to establish, if he could, either by contrarytestimony or by documentary evidence, that the tes-timony offered by Respondent was inaccurate or unreli-able.He did not do so.5In this state of the record, the Trial Examiner prop-erly dismissed the complaint.In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals Enforc-ing an Order "'The Trial Examiner did not himself request production of the time andattendance records which, as he indicates, might well have been helpful inresolving the issue Examiners, like judges, have a substantial area of discre-tion in determining the extent to which they wish actively to participate inquestioning witnesses and seeking out evidence No clear rules can or shouldbe formulated to prescribe when or how that discretion should be exercisedThe experience and judicial aptitude of the Examiner will guide him inexercising it as each set of circumstances require It is, of course, obviousthat a Hearing Officer in our representation cases has a greater duty to ferretout facts than does a Trial Examiner in the traditionally adversary unfairlabor practice proceeding, where, as in the courts, primary reliance is placedupon the parties to prove such facts as they deem relevant and necessaryto establish their caseDatedBy(Representative)(Title)We will notify immediately the above-named in-dividual, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Room 2407, Federal OfficeBuilding,550 MainStreet,Cincinnati,Ohio 45202, Telephone 513-684-3686.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFREDERICK U. REEL, Trial Examiner. This case heard atGallipolis, Ohio, on November 5, 1970, pursuant to a chargefiled the preceding July 14 and a complaint issued August 28,presents the question whether Respondent, herein sometimescalled the Company, discharged the Charging Party on Janu-ary 30, 1970, because he engaged in concerted activities forthe purpose of mutual aid or protection of the Company'semployees with respect to overtime compensation. Upon theentire record, including my observation of the witnesses, andafter due consideration of the beefs filed by General Counseland the Company, I make the following. FINDINGS OF FACTITHE BUSINESSOF THE COMPANYEVANS PACKING CO.405Respondent, an Ohio corporation engaged at Gallipolis inthe processing and wholesale sale of meat products, annuallyreceives material valued in excess of $50,000 directly fromoutside the State, an i is therefore an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.IITHE ALLEGED UNFAIR LABOR PRACTICEA. The Evidence in Support of General CounselRoger Bush worked at the Company's packinghouse for 18months until his discharge, during which time he receivedperiodic wage increases and apparently performed his workin satisfactory fashion when he was present. In October 1969(well over 6 months before the filing of the charge) Bushdiscussed with a fellow employee the benefits of having aunion organize the Company's employees. The next day theCompany's president and vice president, Tim and MerleEvans, called Bush into the office, rebuked him for talkingabout a union, and explained the benefits the Company gavehim. Bush told the officials he would not talk about a unionagain.'During the fall and early winter of 1969-70, Bush on sev-eral occasions discussed with fellow employees the desirabil-ity of their being paid at an overtime rate for hours in excessof 8 in a day. On January 22 Bush asked Foreman Hood whatHood "could do about getting us paid overtime for anythingover eight hours a day," but Hood "just kind of laughed" andhe said, "Well, you'll have to go to the office. I can't doanything about that." One week later Bush reiterated hissuggestion of daily overtime to Foreman Frazee, who alsoreplied that he could do nothing about it. The next day theCompany discharged Bush.Merle Evans notified Bush of his discharge. According toBush, Evans "mumbled something about staying in thelocker room too long," and when Bush denied that he stayedlonger than anyone else, Evans replied that he did not wantto argue with Bush. Evans at that time said nothing abouttardiness or absenteeism, and in reply to Bush's questionadmitted that Bush was a good worker.Thereafter Bush filed a claim with the Ohio authoritiesseeking unemployment compensation. The Company re-sponded on February 6 to the initial request of the stateauthorities as to the reason for Bush's discharge by statingthat he was discharged for "habitual tardiness and insubordi-nation."When the state authorities asked for further detail,Merle Evans wrote the following explanation:... latemany times in 13 months; had been warnedmore than once and given the ultimatum once. The prob-lem is getting to work on time. It's the employee's re-sponsibility and not management's. The only way I canprove his tardiness is to go back on his time cards weekafter week. The employee was not told at the time ofdischarge any one specific reason for being discharged,the reason being I didn't want to spend the afternoon ofmy time arguing with him. I felt that he knew whetherhe would admit it or not, why he was discharged. Theemployee just doesn't meet our requirements for an em-'The testimony summarized above is that of Bush, whom I credit in thisregardMerle Evans testified that on the occasion in question he "told[Bush] our side and our thinking of the Union" but denied stating that he"didn't want any more of that kind of talk" and denied threatening Bushwith discharge if he renewed it Tim Evans, although present at the hearing,did not testifyployee. I thought that with some help and advice,I couldget these things worked out. I couldn't.B.TheCompany'sExplanationsof theDischargeDuring the cross-examination of the first witness, companycounsel and the Trial Examiner engaged in the followingcolloquy concerning the Company's reasons for dischargingBush:MR JENKINS He was discharged for multiple causes,including tardiness, including failure to appear for workat all; failure to give the company notice, and carryingon in a notorious affair and being drunk with anotherwoman in the community here, which led to this tardi-ness and this failure, and we have this woman here undersubpoena, and we intend to pursue this completely. Andthey have introduced evidence that he couldn't get towork because his wife doesn't get him up, and we intendto show why his wife couldn't get him up, only that itwas somebody else.TRIAL EXAMINER; Well, Mr. Jenkins, as I understandthen, the Company's defense is that it discharged Bushfor multiple tardiness, for failure to show up for work,and for, to use a word of somewhat vague meaning,immoral conduct?MR JENKINS That's correct, Your Honor.TRIAL EXAMINER And each of those was a contribut-ing factor to the discharge?MR JENKINS Yes, sir, and, in addition, there wasanother problem also. He was engaged in a fight at theplant.MR JENKINS Now, Your Honor, excuse me just asecond. I want to be completely candid with YourHonor. You asked me a minute ago about the company'stheory or of the various reasons for his discharge, andI've just recalled that I've overlooked one, and that washis failure to perform his work at times while he was onthe job, specifically, loafing in the locker room I think Ishould mention that as an additional factor for which hehad been reprimanded.TRIAL EXAMINER Well,was that a cause of his dis-charge?MR JENKINS Yes, sir. That was one of the contribut-ing factors.During the examination of the last witness, Merle Evans,itdeveloped that the Company had also been troubled withcalls from Bush's creditors, and that this was an additionalground for discharge.Evans' testimony, however, diminished some of the reasonsearlier advanced by company counsel. With respect to Bush'spersonal life Evans admitted that this would not have both-ered the Company if it had not affected Bush's work Thefight in the plant occurred 15 months before the dischargeand was merely part of the general background. Evans fur-ther testified that Bush was not "the only one that spent a lotof time in the locker room because a lot of them did." Theprincipal locker room episode involving Bush had occurredin October or November preceding his January 30 dischargeEven as to tardiness, a major problem with Bush, there issome evidence that other employees had similar problemsEvans testified that on January 29 he recommended at theregular Thursday meeting of the executive committee thatBush be discharged. On the witness stand after reviewingsome of his earlier complaints against Bush, he continued asfollows: 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ. Well, what happened in January of 1970 leading upto this decision to fire Bush?A. The biggest thing that happened, as far as theinfluence of my decision, I can give you five or six otherthings. But during the month of January 1970, Mr. Bushwas, was not there. He missed four days work during the20 working days of that month. He was late on threeother days. He was late two days the week of first andthirdHe was late one day the week of first and tenth.He was absent one day the week of first and tenth. Hewas absent a day, the 17th, and absent a half day on the24th.Q. Now looking back at his employment record for,say, September, October, November, and December,and comparing that to January, how do they come out,of the earlier period, compare with this record that youtestified about in January?A. It just kept getting worse. He missed some time inOctober. He missed some time in November. In Decem-ber he was late five different days. In December Thatwas besides he took a week of vacation then.Q. I'm not talking about his vacation. I'm talkingabout-A. So he, really, in December, he had three, really,working weeks, and of that week, he was off another halfday and he was late five other days. Then in January, itjust got worse after Christmas, and this was the biggestthing in my decision, was that I just can't look after abunch of people and them not be to work; and I just putup with it as long as I wasgoingto put up with it.Evans further testified that, apart from Bush, absenteeismwas not a problem at the plant. His testimony includes thefollowing exchange:Q. (By Trial Examiner) How manytimesis an ordi-nary employee absent before it comes to your attention?A. Well, I know every day when he's absent. I knoweverybody who is not, unless I'm out of town or some-thing If I'm at the plant, I know who is not there thatday.Q. Now if they're not there because of sickness youknow?A. I know why and I mark on their time cards, ex-cused, unexcused, this type of thing.Q. How many unexcused absences does an ordinaryemployee have in the course of a month?A. Verynil, unlessyou've got-.Q. Bush was a notable exception?A. Oh, yes.Imean it wasn't even close. We don't havethis problem.Q. You maintain attendance records other than timecards?A. We, ifsomeoneis not there at a particular day, wemark on their time cards, sick, excused, funeral, or thistype thing. We maintainit asfar as his sick leave pay andthis type of thing.C. Analysis and ConclusionsI have no doubt thatBush was engagingin a statutorilyprotected concerted activity when, after first discussing thematter of daily overtime with his fellow employees, he spoketo two supervisory employees (Hood on January 22, andFrazee on January 29) concerning daily overtime pay foremployees. Although thereisnodirect evidence that Hoodor Frazee relayed this information to the Company, and eventhough Merle Evans testified that he didnot learnof Bush'sconversation with Frazee and Hood until after Bush's dis-charge, it is permissible to discredit Evans in that respect,particularly as he admitted learning almost immediately afterit occurred of Bush's prounion conversation the previous fall.Also, especially in view of the Company's hostility to em-ployee self-organization, and the further fact that one em-ployee spoke up in support of Bush's statement to Hood, itmight be inferred that Bush's discharge the day after hementioned daily overtime for the second time was not un-related to his apparent interest in pushing that matter. Inshort, the General Counsel establisheda prima faciecase,albeit not an overwhelming one, that Bush's concerted ac-tivity contributed to his discharge.To some extent, the Company's explanations augmentedthisprima faciecase. The Company in its correspondencewith the Ohio unemployment authorities first referred to "in-subordination" as well as tardiness, and the record containsno hint of the former unless "concerted activities" are consid-ered "insubordination."Also the insistence of companycounsel on injecting Bush's allegedly immoral behavior intothe litigation proved something of a boomerang when Evansadmitted that he was concerned with Bush's attendance, notwith his private life. The reliance on such ancient history asthe 1968 fight in the plant also does more harm than good tothe Company's case, for, if that episode played a role inEvans' determination, it is not unfair to infer that Bush'smuch more recent prounion conversation also entered intoEvans' mind when he weighed the question whether to dis-charge Bush.To state that inferences are permissible and thata primafaciecase exists is not to say, however, that they are inescapa-ble, and that a finding must be made. In my judgment Evans'testimony concerning Bush's attendance in January rebuttedtheprima faciecase. I was impressed not only with theamount of time Bush missed but also with Evans' testimonythat absenteeism was not a problem with any other employee.At this point, it seems to me, the burden of going forwardwith the evidence reverted to General Counsel. I found Evansa credible witness in this portion of his testimony, and, in theabsence of further evidence, I would dismiss the complaint.'This brings us to a critical issue in this case: What aboutthe timecards which Evans says are kept for 5 or 10 years?These records would establish whether in fact Bush's recordin January was as inferior to that of the other employees asEvans declared. To be sure, the cards are in the Company'spossession, and it could have produced them. However, itproduced definitive testimony from Evans as to his motiva-tion, and it is under no legal duty to produce substantiatingdocumentation. General Counsel could have subpenaed therecords if he chose to challenge the bona fides of Evans'representation. In my view the timecards hold the key to thecase, for, if they do not support Evans in this regard, I wouldview the scales as tipping in Bush's favor. To be sure, the TrialExaminer also has power to call witnesses and to require theproduction of evidence. Yet a Trial Examiner's function is tojudge the case, not to prosecute it or defend it. Ater briefhesitation, not reflected on the record, I decided not to callfor the timecards. This is an area in which, I am sure, otherTrial Examiners as well as I would welcome the guidance ofthe Board. If in the Board's judgment the Trial Examiner ina case of this nature should himself call for the production ofthe documents, this case should be remanded. In its present'Iam left with a nagging doubt as to why Evans stressed"tardiness"rather the"absenteeism"in his letter to the state authorities only a fewweeks after Bush's discharge Apparently Bush was guilty of both offenses,but tardiness was a matter of which others were also guilty Both mattersgo to reliability in attendance, but Evans' letter is most specific as to "late-ness " EVANS PACKING CO.407posture, however,while I am by no means free of doubt,IUpon the foregoing findings of fact, conclusions of law, andwould dismiss the complaint for failure of General Counselupon the entire record, and pursuant to Section 10(c) of theto sustain his burden of proof.Act, I hereby issue the following recommended:CONCLUSIONS OF LAWORDERThe preponderance of the evidence does not establish thatThe complaint is dismissed in its entirety.the Company engaged in the unfair labor practice alleged inthe complaint.